Opinion issued November 30, 2006                                                                                        
 









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00886-CR
____________

VICKIE DENISE BALSER, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 182nd District Court 
Harris County, Texas
Trial Court Cause No. 1055595



 
MEMORANDUM  OPINION
               Because the reporter’s record had not been filed and no counsel had made
an appearance for appellant, we abated this appeal on November 1, 2006 and ordered
a hearing in the trial court.  Among the issues the trial judge was to consider was
whether appellant desired to prosecute the appeal.  
               The record reflects that on November 3, 2006, the trial court appointed
Layton Duer to represent appellant. The trial court conducted the abatement hearing
on November 6, 2006, and the supplemental record of that hearing has been filed in
this Court.  At the hearing on November 6, 2006, appellant stated that she wished to
withdraw this appeal.
               We order the appeal reinstated.  Appellant has not filed a written motion to
withdraw the appeal.  See Tex. R. App. P. 42.2(a).  However, given appellant’s
expressed desire to forego pursuit of his appeal, we conclude that good cause exists
to suspend the operation of Rule 42.2(a) in this case in accordance with Rule 2.  See
Tex. R. App. P. 2.  We have not yet issued a decision.  Accordingly, the appeal is
dismissed. 
               Any pending motions are denied as moot.
               The clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Higley. 
Do not publish.  Tex. R. App. P. 47.2(b).